1
2                                                                            JS-6
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
       ELSA PASTRANO, an individual,                    Case No. 5:18-cv-00659-AB (MRWx)
12
                             Plaintiff,
13
                 v.                                     [PROPOSED] ORDER ON
14                                                      STIPULATION FOR DISMISSAL
      DITECH FINANCIAL, LLC;                            OF ENTIRE ACTION WITH
15    EQUIFAX INFORMATION                               PREJUDICE
      SERVICES, LLC; TRANS UNION
16    LLC; EXPERIAN INFORMATION                         [Fed. R. Civ. P. 41(1)(A)(ii)]
      SOLUTIONS, INC.,
17
                             Defendant.
18
                                                        Action Filed:        April 2, 2018
19
20
21   TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
22               PLEASE TAKE NOTICE, based on the stipulation by and between Plaintiff,
23   ELSA PASTRANO (“Plaintiff”) and Defendant, DITECH FINANCIAL, LLC
24   (“Ditech”) by and through their respective counsel of record:
25   ///
26   ///
27   ///
28   ///

                                                    1
                                      ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE-18-cv-00659
     3284736.1
1    IT IS HEREBY ORDERED THAT:
2                Plaintiff’s First Amended Complaint, including all claims and all causes of
3    action therein, be and hereby is dismissed with prejudice as to Ditech pursuant to
4    Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii). Further, the parties shall
5    each bear their own costs and attorneys’ fees accordingly.
6    IT IS HEREBY FURTHER ORDERED THAT:
7                The Court shall retain jurisdiction over the action for the purpose of entering
8    any orders pertaining to enforcement of the Settlement Agreement executed by the
9    Parties.
10               All dates are vacated.
11
12   IT IS SO ORDERED.
13
14
     DATED:            February 26, 2019                   By: ___________________________
15                                                              District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
                                          ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE-18-cv-00659
     3284736.1
